                 Case 2:07-cr-01065-AM Document 446 Filed 08/05/21 Page 1 of 6
                                                                                                     FILED
                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS                                         AUG 0 52021
                                           1e1_      o   Division                                          u      ,T   CLERK
                                                                                               WESTERN 'ST             TEXAS
     United States of America                                                                   BY
                                                                                                           /4-'   DEPUTY

     vs                                                  Case No.: 2:07-cr-1065-AM-7

     Raques! Esquivel

                             MOTION FOR ADMISSION PRO HAC VICE
     TO THE HONORABLE JUDGE OF SAID COURT:

            Comes now WILLIAM MALLORY KENT                                         ,   applicant herein, and

     moves this Court to grant admission to the United States District Court for the Western District of

     Texas pro hac vice to represent Raquel Esquivel                                         in this case, and

     would respectfully show the Court as follows:


                    Applicant is an attorney and a member of the law firm (or practices under the name of)
                    Kent & McFarland                                             with offices at:

                    Mailing address: 24 North Market Street, Suite 300

                    City, State, Zip Code: Jacksonville, FL 32202

                    Telephone: 904-398-8000                      Facsimile: 904-348-3124


            2       Since    November 16, 1978                      ,   Applicant has been and presently is a

                    member of and in good standing with the Bar of the State of Florida

                    Applicant's bar license number is 0260738


                    Applicant has been admitted to practice before the following courts:

                    Court:                                       Admission date:
                    See list attached




Jf
         Case 2:07-cr-01065-AM Document 446 Filed 08/05/21 Page 2 of 6




                            United States ofAmerica v. Raquel Esquivel
                                      Case No: 2:07-cr-1065

                               Raquel Esquivel v. Michael Carvajal
                                      Case No: 2:21-cv-42

                                   Motion for Admission Pro Hac Vice

3. William Mallory Kent   Bar memberships:

COURT                                 DATE ADMITTED                      GOOD STANDING

Florida                                      11-16-1978                           Yes
Florida Supreme Court                        11/1978                              Yes
U.S. Supreme Court                           1992                                 Yes
Eleventh Circuit Court of Appeal             7/23/1999                            Yes
Second Circuit Court of Appeal               3/4/200 8                            Yes
Third Circuit Court of Appeal                5/29/20 12                           Yes
Fourth Circuit Court of Appeal               5/26/2006                            Yes
Fifth Circuit Court of Appeal                6/21/2002                            Yes
Sixth Circuit Court of Appeal                12/17/2007                           Yes
Seventh Circuit Court of Appeal              4/20/2005                            Yes
Ninth Circuit Court of Appeal                9/24/2003                            Yes
Tenth Circuit Court of Appeal                9/14/2007                            Yes
Middle District of Florida                   7/3/1989                             Yes
Southern District of Florida                 4/2/2012                             Yes
Northern District of Florida                 1/27/2005                            Yes
State Bar California                         1980                                 Yes
     Case 2:07-cr-01065-AM Document 446 Filed 08/05/21 Page 3 of 6

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

       except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

                           /(V4 1? vJ   iiA?L(        ,qI4pfrv/4 T-T 3I1


5.    I       have          have not previously applied to Appear Pro Hac Vice in this district

       court in Case[s]:

      Number:                                on the        day of

      Number:                                on the        day of

      Number:                                on the        day of_________________

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

       except as provided below (omit minor traffic offenses):
      N/A




8.     Applicant has read and is familiar with the Local Rules of the Western District of Texas

       and will comply with the standards of practice set out therein.
               Case 2:07-cr-01065-AM Document 446 Filed 08/05/21 Page 4 of 6

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel:

                 Mailing address:

                 City, State, Zip Code:

                 Telephone:


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
WILLIAM MALLORY KENT                      to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        WILLIAM MALLORY KENT
                                                       [printed name of Applicant]

                                                                     r
                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney   of

record and the original upon the Clerk of Court on this the        'day of       4

                                                        WILLIAM MALLORY KENT
                                                       [printed name of     Apnfl
                                                                      44.    /

                                                       [signature of Applicant]
             Case 2:07-cr-01065-AM Document 446 Filed 08/05/21 Page 5 of 6

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 Please Choose Division

United States of America

vs.                                                    Case No.: 2:07-cr-1065-AM-7

Raquesi Esquivel


                                              [I)   i iJ   ai   .i




       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by WILLIAM MALLORY KENT                                           ,   counsel for

Raquel Esquivel                                            and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

WILLIAM MALLORY KENT                   may appear on behalf of Raquel Esquivel

 in the above case.

       IT IS FURTHER ORDERED that WILLIAM MALLORY KENT                                                 ,   if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

        SIGNED this the              day of                                           ,   20




                                                       Please Choose Judge
              Case 2:07-cr-01065-AM Document 446 Filed 08/05/21 Page 6 of 6




                                        KENT & McFARLAND
                                         ATTORNEYS AT LAW
                                      24 NORTH MARKET STR[EI, SUITE 300
                                         JACKSONVILLE, FLORIDA 32202
CRIMINAL DEFENSE                                                                            TELEPHONE (904) 398-8000
IN FEDERAL AND STATE COURTS                                                                        FAX (904) 348-3124
TRIAL APPEAL POST-CONVICTION RELIEF                                                   EMAIL KENT@WILLIAMKENT.COM

By FedEx

August 4, 2021

Clerk, U.S. District Court                                                  RECEtVED
Western District of Texas
111 East Broadway                                                                  AUG.   052921
Room L100                                                                 CLERK,   U.S.   [tW17ICT   COURT
Del Rio, TX 78840                                                         WESTERN DIS(CT OF TEXAS
                                                                          BY              WI
                                                                                          WOEPUTY CLERK
Re: United States ofAmerica v. Raquel Esquivel
    Case No: 2:07-cr-1065-AM-7
    Raquel Esquivel v. Michael Carvajal
    Case No: 2:21-cv-42-AM

Dear Sir/Madam:

Enclosed you will find a Motion for Admission Pro Hac Vice with proposed Order for William Mallory Kent
for filing in the above referenced matters.        p,'i /o'z'    cItrLf?:           )/i /'             f.
Once he is granted pro hac vice admission William Mallory Kent will complete the B-Filing and E-Noticing
Registration Form for the Western District of Texas and pay the pro hac vice admission fee.

Feel free to contact the office, if you have any questions. Your assistance with this matter is greatly
appreciated.

Sincerely,



         Davis
Secretary to William Mallory Kent

Enclosures
